DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments concerning the 112(f) interpretation of “an actuating element for actuating the air-guiding elements” in claim 1 is not persuasive. The language of the claim provides only function and therefore, the limitation is still being interpreted under 112(f) as referring to a manual actuator as described in paragraph [0046] of the specification.
Applicant’s amendments to claims 1 and 16 have overcome the rejections under 112(b) and they are therefore withdrawn.
Applicant’s amendment to claims 1 and 16 concerning a fixed flow fin have distinguished over the prior art and the art rejections are therefore withdrawn.
Allowable Subject Matter
Claims 1-7 and 9-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the recited limitations of pivotably coupled front and rear guiding slats combined with a fixed flow fin that defines the edge of the flow area when the moveable slats are in an end position. The prior art of record only shows such systems with moveable slats at the periphery or no slats, not a fixed fin as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762